COLLIER, C. J.
It has been held, by repeated decisions in New York, that persons who have a beneficial interest in the subject of the litigation, and sue or defend in the names of others, may be adjudged to pay the costs, and compelled to do so by attachment. See Norton v. Rich, 20 Johns. R. 475; Waring v. Barrett, 2 Cow. Rep. 460; Schoolcraft v. Lathrop, 5 Cow. Rep. 17; Jackson v. Van Antwerp, 1 Wend. Rep. 295; Colvard v. Oliver, 7 Wend. Rep. 497; Jordan v. Sherwood, 10 Wend. Rep. 622. But in that state, there is a statute which declares that any “ person beneficially inter*569ested in the recovery” in an action which he may bring, or cause to be brought, shall be liable for costs. Under the influence of this enactment, it has been decided, that a person bringing an action in the name of another, is liable for the costs recovered by the defendant against the nominal plaintiff, though his interest in the demand prosecuted, is only by way of mortgage or lien. Whitney v. Cooper, 1 Hill’s Rep. 629. And the statute is applicable, though the party thus suing in the name of another was interested only in apart of the demand. Bliss v. Otis, 1 Denio’s Rep. 656. But Where one person, for the protection of his own interest, defends ail action in the name of another, he Will not be chargeable with the costs which the plaintiff recovers. Miller v. Adsil, 18 Wend. Rep. 672. Accordingly, Where a iandlord defended an ejectment ili the name of his tenant, it Was held that he would not be ordered to pay the costs recovered by the plaintiff. Ryers et al. v. Hedges, 1 Hill’s Rep. 646; Livingston v. Clements, ib. 648.
In Butterworth v. Stagg, 2 Johns. Cas. 291, W. brought assumpsit on a promissory note in the name of B., who was neither the payee or holder of the note, or in any manner interested therein ; W. had no authority for thus suing, and B. knew nothing of the suit. The court said, “ this is evidently an abuse of the process of the court. It is a contempt to bring a fictitious suit, or to use the name of another,without his privity or consent. If we do not interfere, the nominal plaintiff may be materially injured; and when it is in our power to afford him relief in this summary mode, as for a contempt, We ought to do it, and reach the real person who has perverted the process of the court.” A rule was accordingly granted, to show Cause why an attachment should not issue against W. In a similar case in North Carolina, the party who thus abused the process of tpe court, by suing in the name of another, was ordered to pay the costs, and execution was directed to issue for their collection. Ashe v. Smith, 2 Hayw. Rep. 305. This latter decision is hot supported by either argument or authority, and is so reported as to entitle it to little weight.
It is needless to notice the citations made by the plaintiff *570in the motion, from the British reports, as they relate to requiring security for costs; and besides, the leading case of Webb v. Ward, 7 Term Rep. 296, it is said has been much questioned. See Snow v. Townsend, 6 Taunt. Rep. 123. Tyler v. Person’s adm’r, 1 Murp. Rep. 498, belongs to the same category.
By a statute of this state, passed in 1824, it is enacted that “ on all suits instituted in any court of record in this state, in the name of one or more persons, for the use of another, and judgment thereon rendered against the plaintiff or plaintiffs for costs, it shall be lawful to enter up judgment, and issue execution against the person or persons for whose use such suit or suits may be instituted.” Clay’s Dig. 316, § 22. This provision has been always held to apply where the name of the beneficial plaintiff is set out in the record; and indeed, we do not see how the terms employed, could be so extended by construction, as to.embrace one whose name was not disclosed upon the record, but who merely used the name of another, in whom the legal right to sue was vested. It would be an extension of the doctrine of equitable construction beyond all precedent, and when, too, the contemporaneous and continuous practical exposition, has given to the language used, its natural and obvious meaning.
We are constrained to think, that the cases first cited from New York, were influenced either by the statute which it seems exists there, or by some rule of practice peculiar to that state. This conclusion is induced by the refusal in the citations from 1 Hill and 1 Denio, to direct a stranger to the record to pay the costs in a case not coming within the statute, and from the additional consideration, that after the most diligent search, we have not been able to find a similar decision in any other state.
The case in 2 Johns. Cases, we think lays down the true rule. There, a person who had not, nor ever had any interest in the note, was made the nominal plaintiff, without his knowledge. This was a palpable abuse of. the process of the court, and it was necessary to the vindication of the authority and dignity of the law, as well as the protection of the plaintiff, that an attachment should issue as for a contempt. But if there had been nothing of which a contempt *571could be predicated, we imagine the summary and extraordinary power of the court could not have been successfully invoked.
In the case at bar, it does not appear that the plaintiffs in error were mere gratuitous volunteers, in causing the execution to issue in the name of the plaintiff in the judgment. It must, in the present posture of this case, be intended, that they were interested in enforcing payment of the judgment. Nor is it alleged, or proved, that the plaintiffs' were aware of the death of the plaintiff in execution at the time the slave was levied on, or even up to the determination of the cause involving the right of property. There is, then, no predicate upon which to rest the wrongful interference of the plaintiffs dn error, in causing to be sued out and levied, the execution in the name of the dead plaintiff, or in the prosecution of the consequential suit. If the plaintiff had been living, the execution would have been regular, and the agency of the defendants in the motion could have furnished no pretence for-charging them as for a contempt. The ignorance of the plaintiff’s death is a circumstance quite as potent to repél the inference of an abuse of process.
The present proceeding cannot be sustained upon any other hypothesis, than that a contempt of court has been committed. This, we have seen, cannot be deduced from the allegation upon which the jugment of the circuit court was sought. If the plaintiffs in error are chargeable with'the costs adjudged to the defendant, their liability must be. fixed by an action in usual form. Griffin v. Smith, 14 Ala. 571.
The judgment must be-reversed.